Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted July 21, 2021 is acknowledged.
CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  For “consisting essentially of” recited in the claims, note, the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976). In instant case, the application does not particularly define the means of “consisting essentially of”, but state the 
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. In instant case, the application disclosed pharmaceutical composition comprising, consisting essentially of, or consisting of bictegravir, lamivudine, and pharmaceutically acceptable carriers, diluents or excipients. See, Summary of 
Claim Objection
Claims 4 and 8 are objected to because of the following informalities:  the formula II recited in the claims misses a Nitrogen in the pyrimidine ring.  Appropriate correction is required.

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abound (WO2018/051250 A1, IDS).
Aboun teaches a combination comprising bictegravir, and 3TC (lamivudine or compound of formula II herein), composition or kit comprising the compounds, and method of using the same for treating HIV. The drug may be co-administered in separated dosage forms, or in a single dosage form. See, particularly, See, particularly, the title, abstract, pages 2, line 4 to page 3, line 24, page 7, lines 15-20. In one particular embodiment, bictegravir is administered once or twice daily in about 20 mg to 200mg, particularly, 20mg to 75 mg once or twice per day. See, particularly, page 16, lines 9-14. In another embodiment, 3TC is administered, 25 mg, 50 mg, 
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claims 1-4, 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carra et al. (US 2015/0366872 A1).
Carra et al. teach a crystalline form of compound of formula I herein, pharmaceutical composition comprising the same and method of using the same for treating HIV infection. See, particularly, the abstract, paragraphs [0006] to [0009]. The pharmaceutical composition comprising the compound of formula I herein and a pharmaceutically acceptable carrier, diluent or excipient, wherein the compound may be presented in the composition in an amount of about 5 mg to about 100 mg. In certain embodiment, the composition comprising about 75 mg of the .
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 8-9 are rejected under 35 U.S.C. 103 as being obvious over Johns (US 2019/0183901)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Johns teach a composition comprising bictegravir and lamivudine and method of using the same for treating HIV infection. See, particularly, paragraphs [0022] to [0024], [0026] to [0028], [0128], [0139], [0142], and claims 8, 12 and 15.
John does not teach expressly an example composition comprising both bictegravir and lamivudine in the particular amounts herein recited, and to use the same for treating HIV infection.  
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make composition comprising both bictegravir and lamivudine in the particular amounts herein recited, and the  particular kit comprising the particular dosage, and to use the same for treating HIV infection.  
A person of ordinary skill in the art would have been motivated to make composition comprising both bictegravir and lamivudine in the particular amounts herein recited, and the  particular kit comprising the particular dosage, and to use the same for treating HIV infection because  the optimization of a result effective parameter, e.g.  effective amounts of therapeutic agents, is In re Boesch and Slaney (CCPA) 204 USPQ 215. Further, making the therapeutic regimen is separated dosage form or in an unit dosage form would have been an obvious choice as both form would have reasonably be expected to similarly effective. Note, as discussed above, “consisting essentially of” herein is construed as “comprising” as additional agent would not change the basic and novel characteristics of claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1-5, and 8-9 are rejected under 35 U.S.C. 103 as being obvious over Abound (WO2018/051250 A1, IDS).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Aboun teaches a combination comprising bictegravir, 3TC (lamivudine, or compound of formula II herein), composition or kit comprising the compounds, either in a single dosage form, 
Aboun does not teach expressly a combination of bictegravir and lamivudine with the specific amounts as defined in claim 5.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to a combination of bictegravir and lamivudine with the specific amounts as defined in claim 5 because the particularly amounts herein are within the ranges disclosed in the prior art. The optimization of a result effective parameter, e.g., effective amounts, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Note, as discussed above, “consisting essentially of” herein is construed as “comprising” as additional agent would not change the basic and novel characteristics of claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed 

Claims 1-5, 8-9  are rejected under 35 U.S.C. 103 as being unpatentable over Carra et al. (US 2015/0366872 A1) 
Carra et al. teach a crystalline form of compound of formula I herein, pharmaceutical composition comprising the same and method of using the same for treating HIV infection. See, particularly, the abstract, paragraphs [0006] to [0009]. The pharmaceutical composition comprising the compound of formula I herein and a pharmaceutically acceptable carrier, diluent or excipient, wherein the compound may be presented in the composition in an amount of about 5 mg to about 100 mg. In certain embodiment, the composition comprising about 75 mg of the compound of formula I. See, particularly, paragraphs [0210]. Carra et al. particularly teach combination therapy for treating HIV infection, the method comprises a administering to the human a therapeutically effective amount of a compound of formula I in combination with a therapeutically effective amount of one or more (e.g., one, two, three, one or two, or one to three) additional therapeutic agents. In one embodiment, a method for treating an HIV infection in a human having or at risk of having the infection is provided, comprising administering to the human a therapeutically effective amount of compound of formula I in combination with a therapeutically effective amount of one or more (e.g., one, two, three, one or two, or one to three) additional therapeutic agents. See, paragraphs [0236] to [0237]. Cara et al. also disclose the use of a compound disclosed herein, in combination with one or more (e.g., one, two, three, one or two, or one to three) additional therapeutic agents in the manufacture of a medicament for treating or preventing an HIV infection in a human having or at risk of having the infection. See, 
Carra et al. do not teach expressly a composition comprising compounds of formula I herein (bictegravir) and compound of formula II (lamivudine), herein, as the only drugs, in the particular amounts as defined in claim 5, the particular dosage forms, separated or combined, nor example for treating HIV patients with the combination in the particular dosage forms, either in separated dosage form or combined in a unit dosage form.
However, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a composition comprising compounds of formula I herein (bictegraivr) and lamivudine, or the compound of formula II herein, as the only drugs, in the particular amounts as defined in claim 5, the particular dosage forms, separated or combined, and to use the same for treating HIV patients.
A person of ordinary skill in the art would have been motivated to make a composition and/or kit comprising compounds of formula I herein and lamivudine, or the compound of formula II herein, as the only drugs, in the particular amounts as defined in claim 5, in the particular dosage forms, separated or combined, and to use the same for treating HIV patients because Carra et al. specifically teach that administering to the human a therapeutically effective amount of a compound of formula I in combination with a therapeutically effective amount of one or more (e.g., one, two, three, one or two, or one to three) additional therapeutic agents and lamivudine is expressly disclosed as one of the additional therapeutic agents. Further, the optimization of a result effective parameter, e.g., effective amounts of therapeutic agents, is In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore, it has been well-settled that [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As to the limitation that the drugs are formulated and administered in separated dosage or in a combined dosage form, note, either forms would have been within the purview of ordinary skill in the art as Carra et al. teach medicament comprising both, but are not particularly require the two drugs be in the same dose for treatment of HIV infection. It would have been obvious choices for one of ordinary skill in the art as both would have been expected to be effective for treating HIV infection.
Response to the Arguments
Applicants’ amendments and remarks submitted July 21, 2021 have been fully considered, but found unpersuasive. 
With respect to the amendment of “consisting essentially of”, note the claims are construed as “comprising” for reasons as set forth above. Further, as t the rejections under 35 U.S.C. 103 (a) over Cara et al., as discussed in the rejection, the cited reference have fairly suggest a combination comprising bictegravir (formula I) and lamivudine (formula II) as the only drugs in the composition as Cara et al specifically teach a composition comprising bictegravir, and one additional agents.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627